DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	The Election filed 8/16/22 in response to the Office Action of 5/23/22 is acknowledged and has been entered.  Applicant elected group I with traverse. Applicant further elected the following species with traverse: detecting increased expression of NFKB1 in monocytes. The traversals argue that search and examination of both groups I and II and search and examination of different species do not present an undue burden to the examiner. This is not found persuasive.  MPEP 802.01 provides that restriction is proper between inventions which are independent or distinct.  Here, the inventions are distinct for the reasons set forth in the Office Action. Group I and II are related as product and process of use.  The groups can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the methods of group I can be practiced without a system comprising a processor and a memory including program code. Further, each group would require different searches in the literature, in part, due to the different classifications of each group.  Searching both groups would be unduly burdensome because each search would require different searches in the literature that would not necessarily be co-extensive. Further, each species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. Further, searching all species would be unduly burdensome because each species would require different searches in the literature as searching one species (such as the elected “detecting increased expression of NFKB1 in monocytes”) would not predictably result in search of other species (such as “detecting a lower density of total PBMCs, a lower density of CD4+ EM cells, and a higher density of classical monocytes”). For these reasons the restriction requirement is deemed to be proper and is therefore made FINAL.
	The elected species is currently free of the prior art. The following species have been rejoined: detecting increased expression of VEGFA in monocytes; and detecting increased expression of VEGFA and TNF in monocytes.
	Claims 1, 2, 4, 5, 9, 12, 15, 17, 19-21, 24, 25, 27, 29, and 31-35 are pending.
	Claims 4, 5, 19-21, 24, 25, 27, 29, and 31-35 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
	Claims 1, 2, 9, 12, 15, and 17 are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting NFKB1 gene expression (and/or expression of just any growth factor) in monocytes from a peripheral blood sample from a subject with cancer, does not reasonably provide enablement for methods wherein recited parameters, including increased expression of NFKB1 (and/or increased expression of just any growth factor) in monocytes from a peripheral blood sample from a subject with cancer, indicate the subject is responsive to treatment with a PD-1 inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods of detecting recited parameters, including increased NFKB1 gene expression (or increased expression of just any growth factor) in monocytes from a peripheral blood sample from a subject with cancer, wherein the recited parameters (including the increased expression) indicate the subject is responsive to treatment with a PD-1 inhibitor.  
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
Detecting expression in the recited cells is conventional and routine in the art. However, the art does not teach, and the specification does not demonstrate all recited parameters, including increased NFKB1 gene expression (and increased expression of just any growth factor) in monocytes from a peripheral blood sample from a subject with cancer, indicate the subject is responsive to treatment with a PD-1 inhibitor.
The level of unpredictability for using a particular expression pattern of a particular molecule to detect any disease state (such as responsiveness to a PD-1 inhibitor) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular expression pattern of a particular molecule is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular expression pattern of said particular molecule.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular expression pattern of a particular molecule correlating with a particular diseased state, one of skill in the art would not predict said particular expression pattern of said particular molecule correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of detecting recited parameters, including increased NFKB1 gene expression (or increased expression of just any growth factor) in monocytes from a peripheral blood sample from a subject with cancer, wherein the recited parameters (including the increased expression) indicate the subject is responsive to treatment with a PD-1 inhibitor, and Applicant has not enabled said methods because it has not been shown that all recited parameters (including increased expression of NFKB1 (and/or increased expression of just any growth factor) in monocytes from a peripheral blood sample from a subject with cancer) indicate the subject is responsive to treatment with a PD-1 inhibitor. Further, undue experimentation would be required to determine whether recited levels of expression of NFKB1 and whether recited levels of expression of every possible growth factor are found in monocytes from peripheral blood of subjects with cancer that are responsive to treatment with a PD-1 inhibitor in order to perform the method as broadly claimed.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoshima et al (Oncology Letters, 2016, 11: 1911-1916).
Motoshima et al teaches a method comprising detecting increased gene expression of the growth factor VEGFA by RT-PCR in a sample of peripheral blood monocytes from a subject with cancer as compared to a control (page 1913 and Figure 2, in particular).

Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chittezhath et al (Immunity, 2014, 41: 815-829).
Chittezhath et al teaches a method comprising detecting increased gene expression of the growth factors VEGFA and TNF by RT-PCR in a sample of peripheral blood monocytes from a subject with cancer as compared to a control (page 825 and Table 1, in particular).

Claim(s) 1, 9, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schauer et al (Oncoimmunology, 2016, e1160185, 1-13).
Schauer et al teaches a method comprising detecting increased gene expression of the growth factors VEGFA and TNF by RT-PCR in a sample of peripheral blood monocytes from a subject with colorectal cancer as compared to a control (Figure 4, in particular).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, 15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 1, 9, 15, and 17 are directed to natural phenomena because the claims recite natural phenomena (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The natural phenomena include: monocytes from peripheral blood of a subject with cancer exhibit increased expression of NFKB1, MYD88, NFKBIA, NFKBIZ, and/or a TNF gene compared to a control; monocytes from peripheral blood of a subject with cancer exhibit decreased expression of IKBKB compared to a control; peripheral blood from a subject with cancer comprises a greater number of CD8+ differentiated cells, a greater number of CD4+ naïve cells, fewer CD4+ differentiated cells, and fewer T follicular helper cells compared to a control; and  peripheral blood from a subject with cancer comprises a lower density of total PBMCs, a lower density of CD4+ effector memory cells, and higher density of classical monocytes compared to a control. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of detecting gene expression in monocytes of a peripheral blood sample or detecting cells of various types in a peripheral blood sample (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims and implicate a relevant pre-existing audience. Further, the specification acknowledges “...The practice of the technology described herein will employ, unless specifically to the contrary, conventional methods…” (see [0037] on page 12) and  “Expression can be detected using conventional techniques…” (see [0066] on page 26). Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression and/or detecting cells of various type) are routinely performed in the art to obtain data regarding expression and cell types. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”).


	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642